OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                         AUSTIN




Ken. alas.   A. ml-tin
countyAuditor
Jbrrfaoncounty
Xuahall, Toru




                                  the eouaty orrldal8
                                  allditfoon to the
                                raeus   qaluy mnd
                                OM or saotfau 1,
                           here *hallbo hposftti
                           the iire   day or Jauuary,
                           u or   *aoh y o u,leh mm
                    ortionsdto mob eountrunUu the
                     thlr Act, out o? the lvallabla
                  II made by the Legislature far 8wh
                oridod, howru,    that in oountfea
               e tXmmfnsionu8~Gotartla mzthoristi
     to ~otumfne whethu eouuty offioorr &all Lo
     oompen8atbdon a salw barla, mo apporti-mt
     #hell be maae to leh oamty until tho Uomptrolla
     or Rablfo aooouuts8hall bar0 been notlfladof
     tho ardor or the Oods8ionnr*   mmrt that t&0
    Ean.Ghu. A.rutia,wl,           lM9,,Pyo t

                                                               .
         uunty otilure   of euoh emnty ahall bo OQ-
         poneatod on a ealuy buie for tP0 Si8001
         you, and In thatoaeothe iiretquutorly
           yet of euolpportionmant
                         h           shall be ndo
         Ii flrte- (18) days arta n00ipt or muoh
         BOtiOe   by the oCsm#rOllOr, aBd the rti-8
         peymenteon the deter horeinaboto~oeoribd.
         ftlball br the duty of the ooqtrollu o?
,.._
  c .,   PublIo hooountsto mually ,apportIon to all
         ~ootmtioeIa whloh t&o oountyoiriaae era to



         tot tho bOmfIt Of its OWIoare~ 8alary f&n4
         .bfunds
               Its p r o p o r tla na
                                   p a te
                                       rt
                                        o f th olppro-
           Iatlonw'hioh&all bo Ustribute& mng
         Ko 8ontal lmmtiu lntitld to partioipaw.
         therein,on tho baa18 of tho per oa Iwlgr-
         UtIoonot oaoh o o untr
                            laoorUa6 to the
         proaodlln6?obralcuuum~      porldmdU*tth*
         mumal apportionment       tor moh purpoeoesha&l
         Rotuuedtourtoen          (ly)*~te*r8apIta
         of nIlpopdatIoaoicohmmatJuhoro
         county       ofrioue are 0upepeateU    en a salary
         baste +nda'tho ~0vIeImae 0r~thio kt..mo-
         ride6 that In all oonmtIo8lhioh ha6 a
         gopulatIonoi loee than lIxt~ thoueand(60,GGO)
         &habitants Ial9SGaooor6Ingtotho Wet
         poooUng~o&ualGmeuemnd               wbIohrrrr&avoa4
         rrrlora valuationsror all purpoeem looar41~     .
         to tho last approve&tu roll of omoh oomaW;
         whloh haro lnqroe8d at loaet fifty (80) so?
         eont over the valuatiowhr US0 tho uaat
         .tobo ~113 to mob o? laib moudoe to? lte :
         ralary fund shall ~W the 8?m mot $0 exood
         twenty-fir.(Lb#) oon$epar rptta buo4 on
         the 1.930population. The quarterlypaymat of
         eaoh ipportionment af snob appropriation 8hal.l
         be ma80 on oarrents 6raoo br t&o Btato Oorp
         trollerupon tho 8tate w         payableto th9
         c o unty
               tr ueur
                     ofer
                       the lo eifr
                                ino h o s
                                        uwo r
     Eon.


            the ~pOrtI0amentIs Y&o aad ma14 werrante
            zhl be rogieteroUby the Gomptrollorand
                  eaeuru and shall k rail& by tho
            GempZTollu Bo the trumuor a? tho eouaty..
                      -Soot&cm
                             r(b), Art101089180,reads a@ followe:
                      *MO offlcorreooltlnga lalery shall
            ti0att~       n130ir0   any   01: orrioi0   00-n-
            latfoniprotidotl,
                            &ntor,+ho GOnIeeIon-
            ue~cmrtehalltrqie?ufrorth~Goaual
            rPrdor#e oonaty%otho0ffIoere~ Salary
            Ami u funds of #uoh odunty aoh funds 88
            my bo mSo#eary p+lpay tho ealuIee a#iaothu
            llaba ohaqoable wivtthe     luuwhm   tho
            ro+Ioe&apoelte&*sin    lro bouffiolont Co
            nuttbe elafme -10     th~ro?rum.~
                      Sootloaa(o), ArtioloSQl80,ma&e u ?ollm+t
                 .Any mnioe rralaln& In tho Offloore~
            tlalaryWn~0.riundo of any eountyatthe
            ~Uo?anyf%eoal~u       lftuall *alar108
            amlqMorImdoxpoaeoe     LootProda&net
            @ald?und for laid=     ehallhan boon
            peid my be, by ordar o? tho QoriediIomre~
            Gout, traneiorrd to tho 4wotlIt.oithe
            Gmorallrrnd tithe 00?mw.~
               %ootIoni(a), Art1010%91%&.mpre, an6 %ootion*
Eli?"
    2%. Art1010SQlk, iisrieod    Civil %,tatutoe
                                               pro+foe for          ".
     tbi  paymentby the etato In oountloeolmre tbr',oounty
     o?fleIaleue on a salarybasis Its proportionate    put
     oFtho appropriation,  to bo alatrlbutodurp@ the Offeral
     uuetioe ontitledto partioipatothordn, en the kSI8
     of the pm oapitapopulatlcmof oash oountrlo eo r dfn6
     tS tho lart ~OOedin6  Pdral Guuue.    wm aro  Inromod
     by tko Oorptrollor~e o??Ioe a& by you? lotterthat ia
     Earriaon Goaty tho uounty orrIolaleuo oompeneatod    on
     tho lalerybuie, dl the prooinotO??IOla lS    lro ooqoa-
     mate6 on the foe baeIe.
.




    Eon. CMO. A. lutln, Mey 1, 1959, Pego 4


             8OOtfOn IT(O), IttioleR918o,RovleedCItI1
    %tetutes,rude am r0iims8
                The   term Vreolnot orri0u8~   am reed
        in this A& mean8 juetioeeof the ptaae -4
        aonetablee.
             *In all acmntIoe in thl.6State mob
        podnat o?floereshall oontiauoto be
        eanpumated for their earvIeoeaa a fee
        bade uutll the OomIeeIonere*Gourt shall
        have dotormlne(l otherwIeoIk looordmaoodth
        tho prorIeSo~e0s Pkotloa 8 of.this Let.

              *X8 eouatiosolmro tho Comfuloaore~
        Court shall hao dotormIm& that pnolnat
        o??Iooreshell bo lo r p enea te&
                                       o a an mmml
        ulwry bule, but whoroiathoy bar) lotormU&
        mat   *ountylrri0a0 #hap not bo so 8omp*a-
        mated, the Qrri0ue* 8alerymna qr.8eId
        eouaty shellbo oompoeodand ma0 op or rm,
        eammleeloneau8 other eoqoaeatlon oolleotrb
        Ty th0 grooinot  orri0ore 0s euoh oamty ana
        bpoeitod In maid bud; and euoh fwle am me$
        bo traae?uroU   to maid fund by tao Gomfeelon-
        ore* court 0s the ooumty.
                dootloa 1T(b),Art1010 Hlk,     toa68 am
             lXn eciantioe-0x-o It #bell &va born
      .. dotudae6 that pooolnotorrfaae 8bell bo
         eompoaeatodoa an manualsalarybaele It
        shall bo the ihztyof tb CePrieeIon~e* Court
        of lueh ooudy to fix the salaryallow& to
        euoh o??Ioue.. Xeeh a? maI& o??Ioore&all
        be   Id In money aa lneual salary In tmlvo
        (Urowial      Inetellmenteof not lose thea the
        total mum urnod u lamponeatlon~ernd v
        him In him offloialoapeoltySor tbo ?leaal
        yearloS5 end notmarothaa the maxim8 amount
        allowed aqoh,h??loumdok5m     lxIetIn6
                                                  I
                                           ‘, ,




    ~39% GM*. A. Wtle,     May 1. 19S9, Page 8


         Au&uet?M, 19SS.
             ,'faoountleein whioh prooiaotd?leore
        are paid a salary aa oompeaeation for their
        eorvlooe,meh orflaue assiriagto appoint
        0~8 or mare deputies or aeal8tente shell rlre
        appllaetloato Uko DOm.Isalonue*Cmrt ru
        auttorltyto appoint euah dopey or aoputloe,
        .Intho mnmr and form poeufbod for appll-
        rtlon8 for deputy county otris0re w htfaio
        39kQS RovleotlCi711%tatat081995, u waa0a
        ddnthe provieione0? this Aoti the Cm-
        deelcmore~ Gomrt shall not rthorieo the
        lppoinmt of any deputy sonstableat a u&y
        lroooUa~ yI?to0aa8.ubroa   ~#1500.00)Dollue
        P= mu. -T hlae la r ~    ee
                                or  dop0tloeauthorlao
        k, bo.apppoIntsduadu tho protIeloasof this
        kotion ehallbo paid out 0s the orricae*
        %alary ?ueA.
             =x214ouatlee 0h u tin
                               o   lotmtr orri0~8
        8amd Ie this Aat am aompeaeetedon tho baele
        of a nlaaual salary,the Stato a? Toxae shall'
        notbe lhargod with end shall not pay anyroo
        or e0maIeelonto any prooiaot0rri0~ for uf
                 by him performed,but maid offiomr
        ~mervlooe~
        shall bo pia by the county ant or the 0??10ue*
        salerr?una euoh roe8 antIoomIerIoar ae'nol(L
        othuwleo bo pld hI$ by the Sqte for mush
        eorvlaoe."
                SootlonlT[b), eupra, lpooI?loallypr0t1408that
    pbolnot o??l0oreIn ootmtieerhamin the~eounty atfleer
    uarsd in this aot are eonpeneatedon the baele of an euual
    salskyetho stats o? Texas shall not be oharg0dwith mb
    shall not pay any ?se 0r eotieeIon to say pr0aInotoffi-
    o o r for any lerrloee by him pu?anod, but each o??Ioor
    shall be paid by the oountyout Or the OrrIoere~salary
    Puna, euoh rce~eend oamiesione am uuld otherwieobo paid
    him by tho stat0 far eaah eorvllhe..




.
    .
.




        WM.   Ohae. A.   Mertln,   May 1, 1950, Pyo 6


                   You are reepeot?ullyl4lvleed that It 18 the
        opIalon of this Departrent that the lxemlning trial
        r000 or accounts 0s preaieat ofrloorr whe ue aompee-
        lato(l WI a fee basis in oountlos where the oounty
        riiialale are eompmeateb on an anaual salary basis
        euoh erenlning -461 ram8 or loaount8 eh0uia be paid
        by the county out or the 0rrIaere* Salery ?awl.
                   hu8tlne that the ?oregOIng anewore your in-
        onirr, -   rwain
                                        Vary truly yours




                                              ea0u    wimar~r
                                                     A8rietult